Exhibit 10.12

BJ’S WHOLESALE CLUB, INC.

CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

FOR KEY EMPLOYEES

As Amended and Restated

January 31, 2010

BJ’s Wholesale Club, Inc. (the “Company”) desires to assure that it and its
Subsidiaries (collectively, the “Employer”) will have the benefit of the
continued service and experience of certain of their key employees and to assure
the Employer and such employees of the continuity of management of the Company
and the Employer in the event of a change of control of the Company, and adopts
this plan as amended and restated (the “Plan”) to provide such assurances. This
Plan is intended to cover as Participants those employees of the Employer who
are designated or otherwise described as a Participant in Exhibit A, paragraph
(j).

1. Benefits Upon Change of Control.

1.01 In General. (a) Within 30 days following a Change of Control, whether or
not a Participant’s employment has been terminated, the Company shall pay to the
Participant in a lump sum: an amount equal to the product of (i) the target
incentive award under the BJ’s Wholesale Club, Inc. Management Incentive Plan or
any other annual incentive plan which is applicable to the Participant for the
fiscal year in which the Change of Control occurs and (ii) a fraction, the
numerator of which is the number of days in such fiscal year prior to the Change
of Control and the denominator of which is 365; and

(b) If the Participant is a participant in any long-range incentive plan at the
time of the Change of Control, the Company shall pay the benefits provided for
by the terms of such plan upon the occurrence of a Change of Control at such
time as may be provided by the long-range incentive plan.

1.02 Benefits Following a Qualified Termination. Participants whose employment
terminates in a Qualified Termination shall be entitled to the following
additional benefits:

(a) Within 30 days following the Participant’s Date of Termination, the Employer
shall pay to the Participant an amount equal to the accrued and unpaid portion
of the Participant’s Base Salary through the Date of Termination.

(b) In addition to amounts described in paragraph (a) above, the Employer shall
within 30 days following the Participant’s Date of Termination pay in a single
lump sum an amount equal to the Participant’s, Base Salary, determined as
hereinafter provided, multiplied by the Applicable Number of Weeks, determined
as provided on Exhibit B, to any Participant who had been employed by the
Employer for at least 12 months prior to the Date of Termination. The



--------------------------------------------------------------------------------

Base Salary payable under this paragraph shall equal the Participant’s Base
Salary as in effect immediately prior to the Change of Control or, if greater,
the Participant’s Base Salary as in effect immediately prior to the Date of
Termination. However, in the case of a Participant who has the management title
of Senior Vice President, if such Participant’s Base Salary was reduced within
180 days before the commencement of a Standstill Period, such Participant’s Base
Salary in effect immediately before such reduction shall be substituted for the
Base Salary in effect immediately before his Date of Termination.

(c) The Employer shall arrange and pay for continuation of medical and life
insurance benefits for the Participant (which shall be in amount and terms
substantially comparable to those in effect immediately prior to the Change of
Control) for a period commencing on the Date of Termination and continuing for
the Applicable Number of Weeks. In the case of a Participant who has the
management title of Senior Vice President, if such Participant’s title was
reduced within 180 days before the commencement of a Standstill Period, the
amount and terms of such medical and life insurance benefits shall be the same
as provided under the plans and programs in which such Participant was entitled
to participate immediately before such reduction in title if the benefits are
greater. To the extent the Participant, immediately prior to the Change of
Control (or, in the case of a Participant described in the preceding sentence,
before his change in management title), was responsible for paying a portion of
the premiums with respect to such insurance benefits, the Participant shall be
required to continue to pay such amount.

1.03 Coordination With Certain Tax Rules.

(a) Notwithstanding any other provision of this Plan, in the event that the
Company undergoes a Change in Ownership or Control (as defined below), the
Company shall not be obligated to provide to the Participant a portion of any
“Contingent Compensation Payments” that the Participant would otherwise be
entitled to receive to the extent necessary to eliminate any “excess parachute
payments” (as defined in Section 280G(b)(l) of the Internal Revenue Code of
1986, as amended (the “Code”)) for the Participant. For purposes of this
Section 1.03, the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any
successor provision) of the Contingent Compensation Payments so eliminated shall
be referred to as the “Eliminated Amount.”

(b) For purposes of this Section 1.03, the following terms shall have the
following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payments” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Plan or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of

 

2



--------------------------------------------------------------------------------

the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(c) Any payments or other benefits otherwise due to the Participant following a
Change in Ownership or Control that could be characterized (as reasonably
determined by the Company) as Contingent Compensation Payments shall not be made
until the determination, pursuant to this Section 1.03(c), of which Contingent
Compensation Payments shall be treated as Eliminated Payments. Within 30 days
after each date on which the Participant first becomes entitled to receive
(whether or not then due) a Contingent Compensation Payment relating to such
Change in Ownership or Control, the Company shall determine and notify the
Participant (with reasonable detail regarding the basis for its determinations)
(i) which of such payments and benefits constitute Contingent Compensation
Payments and (ii) the Eliminated Amount. Within 30 days after delivery of such
notice to the Participant, the Participant shall notify the Company which
Contingent Compensation Payments, or portions thereof (the aggregate amount of
which, determined in accordance with Proposed Treasury Regulation
Section 1.280G-1, Q/A-30 or any successor provision, shall be equal to the
Eliminated Amount), shall be treated as Eliminated Payments. In the event that
the Participant fails to notify the Company pursuant to the preceding sentence
on or before the required date, the Contingent Compensation Payments (or
portions thereof) that shall be treated as Eliminated Payments shall be
determined by the Company in its absolute discretion.

(d) The provisions of this Section 1.03 are intended to apply to any and all
payments or benefits available to the Participant under this Plan or any other
agreement or plan of the Company under which the Participant receives Contingent
Compensation Payments.

1.04 Definitions. The terms defined in Exhibits A and C hereto are used herein
as so defined.

2. Noncompetition; No Mitigation of Damages; Other Severance Payments;
Withholding.

2.01 Noncompetition. Upon a Change of Control, any agreement by a Participant
not to engage in competition with the Employer subsequent to the termination of
his employment, whether contained in an employment contract or other agreement,
shall no longer be effective.

2.02 No Duty to Mitigate Damages. A Participant’s benefits under this Plan shall
be considered severance pay in consideration of his past and future services,
and his entitlement thereto shall neither be governed by any duty to mitigate
his damages by seeking further employment nor offset by any compensation he may
receive from future employment.

2.03 Other Severance Payments. In the event that the Participant has an
employment contract or any other agreement with the Employer which entitles the
Participant to severance payments upon the termination of his employment with
the Employer (other than payments to be made under the Company’s Severance
Policy, as described in Section 1.02(b)), the amount of any

 

3



--------------------------------------------------------------------------------

such severance payments shall be deducted from the payments to be made to the
Participant under this Plan so as to avoid duplication of severance benefits.

2.04 Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Employer hereunder to a Participant shall be subject
to the withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employer may reasonably determine it should withhold pursuant
to any applicable law or regulation.

3. Notice of Termination. During a Standstill Period, a Participant’s employment
may be terminated by the Employer only upon 30 days’ written notice to the
Participant.

4. Notices. All notices shall be in writing and shall be deemed given five days
after mailing in the continental United States by registered or certified mail,
or upon personal receipt after delivery, telex, telecopy or telegram, to the
party entitled thereto at the address stated below or to such changed address as
the addressee may have given by a similar notice:

 

To the Employer:    c/o BJ’s Wholesale Club, Inc.    One Mercer Road    Natick,
Massachusetts 01760    Attention: Treasurer To the Participant:    At his home
address,    as last shown on the    records of the Employer

5. Severability. In the event that any provision of this Plan shall be
determined to be invalid or unenforceable, such provision shall be enforceable
in any other jurisdiction in which valid and enforceable. In any event, the
remaining provisions shall remain in full force and effect to the fullest extent
permitted by law.

6. Continued Employment. This Plan shall not give a Participant any right of
continued employment or any right to any compensation or benefits from the
Company or the Employer except the benefits specifically provided for herein and
shall not limit the Employer’s right to change the terms of or terminate the
Participant’s employment, with or without Cause, at any time other than during a
Standstill Period, except as may be otherwise provided in a written employment
agreement between the Participant and the Employer.

7. Amendment and Termination. This Plan shall be effective as of the Effective
Date through March 31, 2002; provided that on March 31, 2000 and each March 31
thereafter, the termination date provided in this clause shall be automatically
extended for an additional year (the “Date”) (so that on March 31, 2000 the Date
shall become March 31, 2003, and so on) unless, not later than 90 days prior to
any March 31, the Company acting by its Board of Directors elects not to renew
this Plan. Notwithstanding the foregoing, this Plan and the employee benefits
described herein may be amended or terminated as to all Participants or as to
any specific Participant at any time by the Company acting by its Board of
Directors and shall be automatically terminated with respect to any specific
Participant upon the first to occur of the

 

4



--------------------------------------------------------------------------------

following: (i) he no longer has the title “Senior Vice President,” “Vice
President,” “Assistant Vice President,” “Manager of,” “Buyer,” or “Regional
Manager” or is no longer a “Manager” or a “staff person in Grades 27-32” (or
such other management title or category as the Board of Directors of the Company
may from time to time specify for purposes of Exhibit B, paragraph (j)) or
(ii) his employment is terminated or (iii) if he is employed by a Subsidiary of
the Company, the Subsidiary either ceases to be a Subsidiary of the Company or
sells or otherwise disposes of all or substantially all of its assets; provided
that no such amendment or termination which occurs during a Standstill Period
shall terminate or affect the existing rights of any Participant hereunder
except that all such rights shall terminate as to a Participant employed by a
Subsidiary which has either ceased to be a Subsidiary of the Company or sold all
or substantially all of its assets during a Standstill Period unless the
employment of the Participant shall have been terminated in a Qualified
Termination within 90 days of such event.

8. Legal Fees and Expenses. The Employer shall pay all legal fees and expenses,
including but not limited to counsel fees, stenographer fees, printing costs,
etc. incurred by a Participant in reasonably contesting or disputing that the
termination of his employment during a Standstill Period is for Cause or other
than for good reason (as defined in Exhibit A paragraph (k)) or in obtaining any
right or benefit to which the Participant is entitled under this Plan. Any
amount payable under this Plan that is not paid when due shall accrue interest
at the prime rate as from time to time in effect at Bank of America (or any
successor thereto, or if there is no successor entity thereto, such other
commercial banking institution as shall be selected by the Executive
Compensation Committee of the Company’s Board of Directors) until paid in full.

9. Binding on Successors. This Plan shall be binding on any successor to all or
substantially all of the Company’s business or assets.

10. Governing Law. This Plan shall be governed by the laws of the Commonwealth
of Massachusetts.

IN WITNESS WHEREOF, BJ’s Wholesale Club, Inc. has caused this instrument to be
duly executed in its name and on its behalf this          day of
                    , 2010.

 

BJ’S WHOLESALE CLUB, INC. By:   /s/ Laura J. Sen  

ATTEST: /s/ Catherine Spalding                    

 

5



--------------------------------------------------------------------------------

BJ’S WHOLESALE CLUB, INC.

CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

FOR KEY EMPLOYEES

EXHIBIT A

Definitions

The following terms as used in this Plan and Exhibits shall have the following
meanings:

(a) “Base Salary” shall mean the Participant’s weekly base salary, exclusive of
any bonus or other benefits he may receive; provided, however, that for purposes
of Section 1.02(b) only, Base Salary shall include the dollar amount of any auto
allowance.

(b) “Cause” shall mean, with respect to any Participant, (i) dishonesty,
(ii) conviction of a felony, (iii) gross neglect of duties (other than as a
result of Incapacity, Disability or death), or (iv) conflict of interest;
provided that for purpose of clauses (iii) or (iv) any such gross neglect or
conflict shall continue for 30 days after the Company gives written notice to
the Participant requesting the cessation of such gross neglect or conflict, as
the case may be.

In respect of any termination during a Standstill Period, the Participant shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
the Participant of a copy of a resolution duly adopted by the affirmative vote
of not less than a majority of the Company’s directors at a meeting called and
held for that purpose (after reasonable notice to the Participant), and at which
the Participant together with his counsel was given an opportunity to be heard,
finding that the Participant was guilty of conduct described in the definition
of “Cause” above, and specifying the particulars thereof in detail; provided,
however, that the Company may suspend the Participant and withhold payment of
his Base Salary from the date that notice of termination is given until the
earliest to occur of (a) termination of the Participant for Cause effected in
accordance with the foregoing procedures (in which case the Participant shall
not be entitled to his Base Salary for such period), (b) a determination by a
majority of the Company’s directors that the Participant was not guilty of the
conduct described in the definition of “Cause” above (in which case the
Participant shall be reinstated and paid any of his previously unpaid Base
Salary for such period), or (c) the 90th day after notice of termination is
given (in which case the Participant shall be reinstated and paid any of his
previously unpaid Base Salary for such period).

(c) “Change of Control” shall have the meaning set forth in Exhibit C.

(d) “Company” shall mean BJ’s Wholesale Club, Inc. or any successor.

(e) “Date of Termination” shall mean the date on which the Participant has a
separation from service with the Employer.

 

6



--------------------------------------------------------------------------------

(f) “Disability” shall have the meaning given it in the Company’s long-term
disability plan. A Participant’s employment shall be deemed to be terminated for
Disability on the date on which the Participant is entitled to receive long-term
disability compensation pursuant to such long-term disability plan.

(g) “Employer” shall have the meaning set forth in the first paragraph of this
Plan.

(h) “Effective Date” shall mean January 11, 2000.

(i) “Incapacity” shall mean a disability (other than Disability within the
meaning of paragraph (f) of this Exhibit A) or other impairment of health that
renders the Participant unable to perform his duties to the satisfaction of the
Executive Compensation Committee of the Board of Directors of the Company. If by
reason of Incapacity the Participant is unable to perform his duties for at
least six months in any 12-month period, upon written notice by the Company to
the Participant the employment of the Participant shall be deemed to have been
terminated by reason of Incapacity.

(j) “Participant” shall mean any employee of the Employer who has the management
title “Senior Vice President,” “Vice President,” “Assistant Vice President,”
“Manager of,” “Buyer,” or “Regional Manager” and other Managers and staff
personnel who are ranked at Grades 27 through 32 (or such other management title
or category as the Board of Directors of the Company may from time to time
specify, with reference to this definition), and who does not have a separate
severance agreement with the Employer relating to a Change of Control. The
Company shall keep a current list of the names of all Participants.

(k) “Qualified Termination” shall mean the termination of the Participant’s
employment during a Standstill Period (i) by the Employer other than for Cause,
or (ii) by the Participant for good reason, or (iii) by reason of death,
Incapacity or Disability.

For purposes of this definition, termination for “good reason” shall mean, with
respect to any Participant, the voluntary termination by the Participant of his
employment (A) within 120 days after the occurrence without the Participant’s
express written consent of any of the events described in clauses (I), (II),
(III. (IV), (V) or (VI) below, provided that the Participant gives notice to the
Company at least 30 days in advance requesting that the situation described in
those clauses be remedied, and the situation remains unremedied upon expiration
of such 30-day period:

 

  (I) the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Employer immediately prior to a
Change of Control, or a change in the Participant’s titles or offices as in
effect immediately prior to a Change of Control, or any removal of the
Participant from or any failure to reelect him to such positions, except in
connection with the termination of the Participant’s employment by the Employer
for Cause or by the Participant other than for good reason; or

 

  (II)

if the Participant’s rate of Base Salary for any fiscal year is less than 100
percent

 

7



--------------------------------------------------------------------------------

 

of the rate of Base Salary paid to the Participant in the completed fiscal year
immediately preceding the Change of Control or if the Participant’s total cash
compensation opportunities, including salary and incentives, for any fiscal year
are less than 100 percent of the total cash compensation opportunities made
available to the Participant in the completed fiscal year immediately preceding
the Change of Control, unless any such reduction represents an overall reduction
of no more than 5 percent of the rate of Base Salary paid or cash compensation
opportunities made available, as the case may be, and affects all other
employees having similar job titles (it being the Employer’s burden to establish
this fact); or

 

  (III) the failure of the Employer to continue in effect any benefit or
perquisite, or any pension, life insurance, medical insurance or disability plan
in which the Participant was participating immediately prior to a Change of
Control (the “Benefits”, individually, a “Benefit”) unless the Employer provides
the Participant substantially similar Benefits, or the taking of any action by
the Employer that would adversely affect the Participant’s participation in or
materially reduce any of the Participant’s Benefits or deprive the Participant
of any material Benefit enjoyed by the Participant immediately prior or to a
Change of Control, unless any elimination or reduction of any Benefit, or any
adverse effect on Participant’s participation has an aggregate value equal to no
more than 5 percent of the Benefits, and affects all other employees having
similar job titles or in similar grades (it being the Employer’s burden to
establish this fact); or

 

  (IV) any purported termination of the Participant’s employment by the Employer
for Cause during a Standstill Period which is not effected in compliance with
paragraph (b) of this Exhibit; or

 

  (V) any relocation of the Participant of more than 40 miles from the place
where the Participant was located at the time of the Change of Control; or

 

  (VI) any other breach by the Company with respect to the Participant of any
provision of this Plan; or

(l) “Standstill Period” shall be the period commencing on the date of a Change
of Control and continuing until the close of business on the last business day
of the 24th calendar month following such Change of Control.

(m) “Subsidiary” shall mean any corporation in which the Company owns, directly
or indirectly, 50 percent or more of the total combined voting power of all
classes of stock.

 

8



--------------------------------------------------------------------------------

BJ’S WHOLESALE CLUB, INC.

CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

FOR KEY EMPLOYEES

EXHIBIT B

Determination of Benefits Following a Qualified Termination

The “Applicable Number of Weeks” with respect to a Participant is as follows:

The “Applicable Number of Weeks” with respect to a Participant is as follows:

 

If the Participant’s title immediately

prior to the Change of Control is...

  

The Applicable Number of Weeks is...

Senior Vice President    104 weeks Vice President    78 weeks

Assistant Vice President or

Regional Manager

   65 weeks

Manager of, Buyer, Other

Manager or Staff Grades 27-32

   Years of Service    # of weeks    Less than 10    45 weeks    10    46 weeks
   11    50 weeks    12    54 weeks    13 of more    58 weeks

Other Home Office Team

Members

   Years of Service    # of weeks    Less than 2    4 weeks    2 or more    4
weeks + (years of service – 1) x (2) (up to a maximum of 26 weeks)

 

9



--------------------------------------------------------------------------------

BJ’S WHOLESALE CLUB, INC.

CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

FOR KEY EMPLOYEES

EXHIBIT C

Definition of Change of Control

For the purposes of this Plan, a “Change of Control” shall mean:

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which satisfies the criteria set forth in
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequently to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board (except that this proviso shall
not apply to any individual whose initial assumption of office as a director
occurs as a result of an actual or

threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board); or

(c) Consummation of a reorganization, merger or consolidation involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case unless immediately
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in section
(c) of this definition shall include, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets

 

10



--------------------------------------------------------------------------------

either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (iii) at least half
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

11